354 F.2d 30
Otto H. LINSENMEYER, Appellant,v.MGM LABORATORIES, INC., Appellee.
No. 20148.
United States Court of Appeals Ninth Circuit.
Dec. 21, 1965.

Gerald G. Eastman and George S. Livermore, Phoenix, Ariz., for appellant.
Sheldon Mitchell, Phoenix, Ariz., for appellee.
Before MADDEN, Judge of the Court of Claims, and HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM:


1
MGM Laboratories, Inc., brought this action against four corporations and two individuals to recover $110,673.85 for services rendered in the reproduction of film for Producers International Pictures, Inc.  (Producers).  This corporation and All State Materials Co., Inc., Acme Rental and Supply Co., City Developers Co., and Municipal Construction Company, are the corporate defendants.  The personal defendants are Otto H. Linsenmeyer and David L. Johnson.  Jurisdiction in the district court rests on diversity of citizenship.


2
After trial the district court, sitting without a jury, entered judgment for plaintiff against Producers in the amount of $110,673.85, and judgment for plaintiff against each of the other defendants in the amount of $56,087.20.  The judgment provides that the total amount plaintiff may recover from all defendants shall not exceed $110,673.85.  Linsenmeyer alone appeals.


3
Plaintiff's claim against Linsenmeyer is based on two principal allegations, one being that the corporate defendants did not have an individual corporate existence but were used by Linsenmeyer and Johnson as their alter ego.  The other principal allegation is that certain cash payments were made by Producers, with whom plaintiff dealt, to the other corporate defendants or to the individual defendants, such payments totaling approxiately $55,000.  Linsenmeyer and the other defendants denied these allegations.  The trial court determined the facts to be as alleged by plaintiff and entered findings of fact and conclusions of law to that effect.


4
The sole issue on this appeal is whether the court erred in finding and concluding that defendant corporations were the alter ego of Linsenmeyer.  We have examined the transcript and exhibits and we conclude that the evidence supports the findings of fact, that the findings support the conclusions of law, and that the decision is correct.


5
Affirmed.